United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-826
Issued: October 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2011 appellant filed a timely appeal from the January 24, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the schedule award in this case.
ISSUE
The issue is whether appellant has more than a four percent binaural hearing loss for
which he received a schedule award.
FACTUAL HISTORY
On May 17, 2010 appellant, then a 58-year-old engineering equipment operator, filed a
claim for occupational disease alleging that he sustained hearing loss due to his federal

1

5 U.S.C. § 8101 et seq.

employment. He first became aware of his hearing loss on August 26, 1986 and continued to be
exposed to noise in his federal employment.
By letter dated May 21, 2010, OWCP advised appellant of the evidence necessary to
establish his claim.
On June 8, 2010 appellant submitted employing establishment audiogram records that
summarized his annual audiometric test results dating from 1976 to 2009. On June 21, 2010 he
submitted records and a statement detailing the conditions of his federal employment. Appellant
worked as a deckhand from April 1981 to July 1995, a winchman from July 1995 to
August 2003, and as an engineering equipment operator commencing August 2003. He asserted
that loud noise was present at all of his work locations.
On June 28, 2010 appellant’s employer responded and affirmed appellant’s noise
exposure, but indicated that personal protective equipment (PPE) has been available in his work.
On August 30, 2010 OWCP referred appellant and a statement of accepted facts to
Dr. Chester Allen Ruleman, Jr., a Board-certified otolaryngologist, for an audiometric
examination and evaluation. On September 22, 2010 audiometric testing of appellant was
conducted at Dr. Ruleman’s request. Testing at the frequency levels of 500, 1,000, 2,000 and
3,000 cycles per second revealed the following: right ear, 25, 30, 30 and 25 decibels; left ear, 30,
25, 35 and 30 decibels. Dr. Ruleman determined that appellant sustained mild progressive
bilateral sensorineural hearing loss due to noise exposure encountered in his federal employment.
He stated that the workplace exposures as described were of sufficient intensity and duration to
have caused the loss in question. Dr. Ruleman recommended that appellant wear noise
protection at work.
On October 8, 2010 appellant filed a claim for a schedule award.
By decision dated October 12, 2010, OWCP accepted that appellant sustained bilateral
sensorineural hearing loss due to workplace exposure to noise. It forwarded the case record to
the district medical adviser (DMA) for assessment of the percentage of permanent hearing loss.
In an October 12, 2010 memorandum, the medical adviser requested that Dr. Ruleman
review the record and address several issues: the discrepancy between the speech reception
threshold (SRT) and the puretone audiometry (PTA) values; tympogram values and whether the
pattern of hearing loss was typical for noise trauma.
In an October 20, 2010 letter, Dr. Ruleman explained that the discrepancy between the
SRT and the PTA score was not functional, and was mostly due to the redundancy of the speech
signal used by the SRT score. He stated that the audiogram “does reveal a mild sensorineural
hearing loss bilaterally,” and that the tympogram values were normal bilaterally.
On October 25, 2010 an OWCP medical adviser reviewed Dr. Ruleman’s reports and the
audiometric test of September 22, 2010. He concluded that, in accordance with the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment,
(A.M.A., Guides), appellant had a four percent binaural sensorineural hearing loss, with a date of

2

maximum medical improvement of September 22, 2010. OWCP’s medical adviser noted that
hearing aids were not authorized.
In a decision dated January 24, 2011, OWCP granted appellant a schedule award for a
four percent binaural sensorineural hearing loss. The period of the award ran for eight weeks
from September 22 to November 16, 2010.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides point out, losses below 25 dBA result in no impairment in the
ability to hear everyday speech under everyday conditions. The remaining amount is multiplied
by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss: the lesser
loss is multiplied by five, then added to the greater loss and the total is divided by six to arrive at
the amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption of this
standard for evaluating hearing loss.5
The requirements of the evidence to be used in evaluating occupational hearing-loss
claims are defined by the Federal (FECA) Procedure Manual, which provides that employee
should undergo audiological evaluation and otological examination; that the audiological testing
precede the otologic examination; that the audiological evaluation and otologic examination be
performed by different individuals as a method of evaluating the reliability of the findings; that
the clinical audiologist and otolaryngologist be certified; that all audiological equipment
authorized for testing meet the calibration protocol contained in the accreditation manual of the
American Speech and Hearing Association; that the audiometric test results include both bone
conduction and pure-tone air conduction thresholds, speech reception thresholds and monaural
discrimination scores, and that the otolaryngologist’s report include the date and hour of

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

Id. See also Jacqueline S. Harris, 54 ECAB 139 (2002).

5

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

3

examination, date and hour of the employee’s last exposure to loud noise and a rationalized
medical opinion regarding the relationship.6
ANALYSIS
Appellant’s claim of occupational hearing loss was accepted by OWCP based on the
report of Dr. Ruleman, a Board-certified otolaryngologist.
An OWCP medical adviser applied OWCP’s standardized procedures to the
September 22, 2010 audiogram performed for Dr. Ruleman. Test results for the right ear at the
frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second revealed decibel losses of 25,
30, 30 and 25 decibels, respectively. These decibels were totaled at 110 and were divided by 4
to obtain an average hearing loss at those cycles of 27.5 decibels. The average of 27.5 decibels
was then reduced by 25 decibels (the first 25 decibels were discounted as discussed above) to
equal 2.5 which was multiplied by the established factor of 1.5 to compute a 3.75 percent
monaural loss of hearing for the right ear.7
Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per
second revealed decibel losses of ear 30, 25, 35 and 30, respectively. These decibels were
totaled at 120 and were divided by 4 to obtain the average hearing loss at those cycles of 30
decibels. The average of 30 decibels was then reduced by 25 decibels (the first 25 decibels were
discounted as discussed above) to equal 5, which was multiplied by the established factor of 1.5
to compute a 7.5 percent hearing monaural loss for the left ear.
OWCP’s medical adviser proceeded to calculate binaural loss by taking the lesser loss,
3.75, multiplying it by 5 (18.75), then adding it to the greater loss of 7.5 (26.25). This amount
was divided by six to arrive at the amount of the binaural hearing loss of four percent after
rounding.
Under FECA, the maximum award for binaural hearing loss is 200 weeks of
compensation.8 Appellant is entitled to four percent of 200 weeks or 8 weeks of compensation,9
the amount granted in this case. There is no medical evidence conforming to OWCP’s standards
that support a greater impairment.

6

Joshua Holmes., 42 ECAB 231 (1991).

8

E.S., 59 ECAB 249 (2007).

9

It is well established, however, that, if calculations based on the monaural hearing loss result in greater
compensation, then the monaural hearing loss calculation should be used. The maximum number of weeks of
compensation for hearing loss in one ear is 52 weeks. The Board finds that the hearing loss in appellant’s left ear
should be rounded to eight percent, the nearest whole number. Eight percent of 52 weeks equals 4.2 weeks of
compensation. The right ear loss of 4 percent equals 2.08 weeks of compensation. Since the binaural loss results in
a greater number of weeks, OWCP properly based the award on binaural hearing loss.

4

CONCLUSION
The Board finds that appellant has failed to establish that he has more than four percent
binaural hearing loss.10
ORDER
IT IS HEREBY ORDERED THAT the January 24, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 13, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

A claimant retains the right to file for a schedule award or increased schedule award, at any time, based on new
exposure or on medical evidence indicating progression of an employment-related condition, resulting in permanent
impairment or increased impairment.

5

